Citation Nr: 0514316	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had unverified active service from January 1953 
to January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral hearing loss is shown to be 
etiologically related to noise exposure during active 
service.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a December 2003 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a February 2004 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In an August 2003 letter, prior to the initial adjudication 
of the veteran's claim, he was informed of VA's duty to 
obtain evidence on his behalf.  He was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  A private audiological report has been received, as 
well as a VA medical opinion dated in October 2003. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; a private 
audiological report; and a VA medical opinion report.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

The veteran is seeking entitlement to service connection for 
bilateral sensorineural hearing loss.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, the veteran currently has 
bilateral hearing loss, as defined by 38 C.F.R. § 3.385, and 
such hearing loss has been attributed to noise exposure 
during active service.  Service connection is therefore 
warranted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
sensorineural hearing loss, are entitled to service 
connection when such disease is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2004).

The only service medical record included in the claims file 
is the veteran's January 1957 separation examination.  
Audiological testing revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
0 (10)
25 (30)
LEFT
10 (25)
0 (10)
0 (10)
-5 (5)
5 (10)

The Board notes that prior to November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Those are the figures on the 
left in each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.

No additional service medical records are included in the 
claims file.  In a September 2003 letter, the veteran was 
informed that his records may have been destroyed in a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  As such, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

A statement dated in July 2003 from C.A.F., M.C.D., 
identified as a Board Certified Audiologist concluded that 
the veteran had moderate mid frequency sloping to severe high 
frequency sensorineural hearing loss bilaterally and that he 
complained of constant long-term tinnitus.  Maximum speech 
discrimination scores were 84 percent for the right ear and 
88 percent for the left.  Dr. F. indicated that an audiogram 
accompanying the statement showed that the veteran had 
puretone threshold averages for 1000, 2000, 3000, and 4000 
Hertz were 68.75 decibels for the right ear and 53.75 
decibels for the left.  Dr. F. also stated that from the 
veteran's reported exposure to the noise of jet engines, it 
was quite likely that that was the beginning of the veteran's 
hearing loss.  He stated that the type and degree of the 
hearing level on the audiogram was consistent with noise 
induced hearing loss and the decreased auditory 
discrimination ability would tend to confirm it.  

A VA medical opinion dated in October 2003 indicated that the 
veteran's claims file had been reviewed, and noted that an 
audiogram with puretone thresholds from the time of the 
veteran's separation from service was within normal limits.  
The reviewer, identified as the Chief of Audiology and Speech 
Pathology, concluded that the veteran's current hearing loss 
was not related to noise exposure during active service.  

A rating decision dated in October 2003 granted service 
connection for tinnitus based on an opinion from Dr. F. that 
stated the veteran's tinnitus was due to military noise 
exposure.  That decision also denied service connection for 
hearing loss based on the normal audiogram performed during 
service and the VA medical opinion.

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board believes that 
there is a basis for granting service connection for 
bilateral hearing loss.  The veteran clearly has a hearing 
loss disability as defined by the VA in 38 C.F.R. § 3.385.  
The audiogram from Dr. F. showed the veteran had puretone 
threshold averages of 68.75 decibels for the right ear and 
53.75 decibels for the left.  In addition, the veteran has 
reported that he was exposed to noise during active service, 
and the RO has accepted this contention in granting service 
connection for tinnitus.  Further, the Board notes that the 
veteran's DD 214 indicates that he served in the United 
States Air Force as an aircraft mechanic.  In this regard, 
the Board emphasizes that when a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which he served, 
his military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The remaining question is whether there is medical evidence 
of a nexus or relationship between the veteran's currently 
diagnosed bilateral hearing loss and service.  In this regard 
there are two opinions, one from Dr. F. that supports the 
veteran's claim and the other from a VA audiologist that does 
not support the veteran's claim.  Both appear to be equally 
qualified to offer an opinion as to the etiology of the 
veteran's hearing loss as both are audiologists.  The opinion 
from Dr. F. relies on the veteran's reported noise exposure 
during service as well as the type and degree of the hearing 
loss in concluding that the veteran has a noise induced 
hearing loss that is related to service.  The VA audiologist, 
on the other hand, relies on the reportedly normal audiogram 
performed at the time of separation from service to conclude 
that the veteran's hearing loss was not likely related to 
service.  In this regard, the Board also notes that 
conversion of the January 1957 audiogram findings does reveal 
some elevated threshold levels that may be indicative of some 
loss of hearing.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (the threshold for normal hearing is from 0 to 20 dB, 
and higher threshold levels indicate some degree of hearing 
loss).

The Board believes that these two medical opinions are in 
relative equipoise, and that there is a balance of positive 
and negative evidence in this case regarding the etiology of 
the veteran's hearing loss.  "When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility."  38 C.F.R. 
§ 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, with 
resolution of doubt on this point in the veteran's favor, 
the Board concludes that service connection for bilateral 
hearing loss is established.



ORDER

Service connection for bilateral sensorineural hearing loss 
is granted. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


